DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites “a first skid and a second skid that…extend linearly along a longitudinal axis of said base”.  It does not appear that the first and second skids extend along a longitudinal axis of said base, which would be in the middle of the base.  Additionally, it does not appear that the two skids would extend along the same “longitudinal axis”.  It appears the claim could be clarified by reciting that the skids extend “parallel” to the longitudinal axis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry (US-6,505,707, B1) alone.
	Claims 8, 9 and 14: Berry discloses a hunting blind comprising: a base (12) that includes a first skid (straight portion of 12 on one length side of the base) and a second skid (opposing straight portion of 12 on other length side of base) that are generally parallel to one another and extend linearly along a longitudinal axis of said base (as seen in FIG. 16,the straight portions of 12, are parallel and extend parallel to the longitudinal axis of the base); a first support member (comprised of 46 and 44) that is disposed at a front portion of said base and extends generally upwards from said base (as seen in the figures); a second support member (comprised of 36 and 38) that is disposed at a rear portion of said base and extends generally upwards from said base (as seen in the figures); a rear blind (19) comprising a first rear side wall (portion of 19 that is vertically disposed and extends between 18 and 18b on one side of 19; FIGS. 16 and 17) and a second rear side wall (portion of 19 that is vertically disposed and extends between 18 and 18b on opposite side of 19; FIGS. 16 and 17), each of which is carried by said rear portion of said base so that said first and said second rear side walls extend generally upwards from said base (via the second support member and 22); a top wall (horizontal portion of 21 that extends between 18 and 18b; FIGS. 16 and 17) that is carried by one of said first rear side wall and said second rear side wall of said rear blind (as seen in FIG. 17), wherein said top wall, said first rear side wall and said second rear side wall create a rear blind having an interior space (FIG. 17); a seat (40) that is carried by said base (via 38), wherein at least a portion of said seat is disposed within the interior space (as seen in FIG. 16); a front blind (21) comprising a first front side wall (portion of 21 that extends above the elongated side of 17), a second front side wall (portion of 21 that extends above the opposite elongated side of 17) opposing said first side wall, and a front wall that interconnects said first front side wall and said second front side wall (portion of 21 between the side walls), wherein said first and second side walls extend generally perpendicularly to said front wall (as seen in FIG. 17, 21 has a general U-shape, wherein the sidewalls extend generally perpendicular to the front wall), wherein said front blind is pivotally carried by said base so that said front blind may be placed in a collapsed position by rotating said front blind away from said interior space (col. 6, lines 25-26, “face shield 28 can be pivoted forwardly to move it out of the way”; as such, either the frame 28 can be pivoted forwardly or it would have been obvious to do so) and towards said front portion of said base (col. 6, lines 25-26) and may be placed in an erect position by rotating said front blind towards said rear portion of said base (FIG. 16), wherein in the erect position said front wall is placed in an angled position with respect to a vertical axis wherein the angle between said front wall and the vertical axis is between 0 and 45 degrees (as seen in FIG. 16, 28 is not completely vertical and angles slightly towards the rear blind frame 18, 18b, which means it is within 0 and 45 degrees relative to the vertical axis); and, whereby when said front blind is in said erect position, said first and second front side walls of said front blind are laterally spaced from said first and second rear side walls of said rear blind (as seen in FIG. 17) to create an entryway into said hunting blind (the user could enter from the side of 12/17 into 17 between 19 and 21) and when said front blind is in said erect position, said front blind extends to a height that is less than a height of said rear blind to create an opening through which to shoot a gun (as seen in FIG. 17).
	While it appears that Berry shows said rear blind to also include a back wall that interconnects the first and second side walls of the rear blinds and carries the top wall of the rear blind, Berry does not explicitly state there is a back wall.  Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berry to include a back wall in the rear blind so that the user would be fully enclosed/hidden from animals when hunting.  
As explained above, it appears that Berry does teach the face shield 28 pivoting forward away from the interior space, nonetheless, if the shield is found to only pivot backwards into the space, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinges of the shield to allow the shield to pivot away from the space in order to allow easier access to the interior from outside.
	Claim 13: Berry discloses a platform (50) that is carried by said base (via 46, 44) so that said platform is generally parallel to said base and is disposed above said base and beneath said front blind (as seen in figures).
	
Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding claim 8, Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.  Applicant argues that Berry does not teach said front blind to be placed in a collapsed position by “rotating said front blind away from said interior space and towards said front portion of said base”.  However, Berry states in the specification (col. 5, lines 25-26) that frame 28 “can be pivoted forwardly to move it out of the way”, which when a user is in the blind can be interpreted as meaning away from the interior space of the blind (where the user would be located) so they could enter/exit the blind or shoot prey.  Even if it is not believed that the specification of Berry could be interpreted in such a manner, it would have been obvious to one of ordinary skill to have the front blind 28 also move in a direction towards the front of the blind so it would be out of the way while the user was using the blind, which would not be possible if it was pivoted into the interior space the user was occupying.  As such, the Examiner maintains that Berry alone reads on the claim as currently stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636